Case 3:14-cr-00175-WHA Document 956-34 Filed 12/31/18 Page 1 of 5




          EXHIBIT HH
   Case 3:14-cr-00175-WHA Document 956-34 Filed 12/31/18 Page 2 of 5



SUPPLEMENT TO CASCADE INCIDENT DESCRIPTION & FACTUAL SUMMARY

Supplemental Background Information:

On September 24, 2018, CAL FIRE released its Investigation Report for the Cascade
Incident, which is publicly available on CAL FIRE’s website at the following link:
http://calfire.ca.gov/fire_protection/downloads/FireReports/CascadeFire_InvestigationRe
port_Redacted.pdf.

According to that report, CAL FIRE investigators concluded that the Cascade Fire was
“due to line sag during the October 8, 2017 wind event”.

Supplemental Evidence Collection Information:

PG&E indicated in the Cascade Factual Summary that CAL FIRE collected an intact
span of primary distribution conductors on a tap line serving 13916 Cascade Way as well
as customer-owned electric equipment, including the customer service panel, and PG&E
collected parallel groove connectors, unblown liquid transformer fuses, a dead-end
transformer pole with a cross arm and a transformer.

In addition to those items, on April 20, 2018, PG&E collected customer owned electrical
equipment (four sections of a customer owned pole, a dryer, a bag containing customer
wiring and parts for the dryer) at 14034 Cascade Way, Browns Valley. PG&E also
collected smart meter #106 399 627/1007531164 from 14034 Cascade Way.

Supplemental Timeline Information:

The Cascade Factual Summary contained a timeline of PG&E’s actions at or impacting
the incident locations in the period immediately preceding CAL FIRE’s designated start
time until service to the incident locations was restored. The following additional
information is relevant to the Cascade Fire timeline.

   ·   October 8, 2017, 10:00 PM: PG&E records indicate that a smart meter at service
       point 1062306405, located downstream of Fuse 5211, but not downstream of Fuse
       17841, recorded a Swell, Sag and Zero Volt Reading.
   ·   October 8, 2017, 10:57 PM: PG&E records indicate that at 10:57 PM the
       following events occurred:
           o PG&E records indicate that 9 of the 13 smart meters downstream of Fuse
             17841 recorded a NIC Power Down or Last Gasp event.
           o PG&E records indicate that 21 of 25 smart meters downstream of Fuse
             5211, but not downstream of Fuse 17841, recorded a NIC Power Down
             event.
           o PG&E records indicate that Line Recloser 1806 and Line Recloser 31502,
             both upstream from the Incident Location, reported above minimum-to-
             trip (“MTT”) alerts.
       Case 3:14-cr-00175-WHA Document 956-34 Filed 12/31/18 Page 3 of 5



       ·   October 8, 11:00:38 PM: Yuba Sheriff Dispatch received a call about the
           Cascade Fire from an individual at 13852 Cascade Way, Browns Valley, who
           reported that “her field is on fire” and that the fire is approximately “the size of a
           house” and is “coming towards her house”.
       ·   October 8, 2017, 11:29 PM: Fire Trucks 527 and 565 arrived on scene at 14034
           Cascade Way, Browns Valley.
       ·   October 9, 2017, 12:15 AM: Fire Truck 539 arrived on scene at 14034 Cascade
           Way and Fire Truck 1524 arrived on scene at 13852 Cascade Way, Browns
           Valley.
       ·   October 9, 2017, 12:23 AM: Fire Truck 1506 arrived on scene at 13852 Cascade
           Way, Browns Valley.
       ·   October 9, 2017, Early Morning: According to CAL FIRE’s Cascade
           Investigation Report, a dozer operator cut a line between 13916 and 14034
           Cascade Way and observed a fire moving downhill (North) from 13916 Cascade
           Way. Per the CAL FIRE report, later that morning, a fire crew arrived and “used
           fire to improve the line”.

  Supplemental Information Regarding Prior Inspections:

  The last pole inspection at the incident location occurred on October 22, 2007 and
  PG&E’s records indicate that all poles passed intrusive pole inspections at that time.
  Between 2012 and October 2017, there were six vegetation inspections at the incident
  location. Between 2009 and October 2017 there were five electric maintenance overhead
  inspections and patrols at the incident location. Below is a summary of the vegetation
  management and electrical equipment patrols and inspections.

Date                   Event                                        Findings

10/22/2007             PG&E performed intrusive pole                PG&E’s understanding based upon
                       inspections at the incident location.        its records is that all poles at the
                                                                    incident location passed testing.
07/02/2009             PG&E performed an electric                   PG&E’s understanding based upon
                       maintenance overhead inspection at the       its records is that no issues with
                       incident location.                           PG&E equipment at the incident
                                                                    location were identified.
04/03/2013             ACRT performed a vegetation                  PG&E’s understanding based on its
                       management routine patrol at the             records is that trees were identified
                       incident location.                           for work, but there is no alleged
                                                                    subject tree associated with this
                                                                    incident location.
06/04/2013             PG&E performed an electric                   PG&E’s understanding based upon
                       maintenance overhead inspection at the       its records is that no issues with
                       incident location.                           PG&E equipment at the incident
                                                                    location were identified.


                                                  2
       Case 3:14-cr-00175-WHA Document 956-34 Filed 12/31/18 Page 4 of 5



Date               Event                                    Findings

05/29/2014         ACRT performed a vegetation              PG&E’s understanding based on its
                   management routine patrol at the         records is that no trees were
                   incident location                        identified for work.
08/5-6/2014        PG&E performed an electric               PG&E’s understanding based upon
                   maintenance overhead inspection at the   its records is that no issues with
                   incident location.                       PG&E equipment at the incident
                                                            location were identified.
06/04/2015         ACRT performed a vegetation              PG&E’s understanding based on its
                   management routine patrol at the         records is that no trees were
                   incident location.                       identified for work.
06/29/2016         ACRT performed a vegetation              PG&E’s understanding based on its
                   management routine patrol at the         records is that no trees were
                   incident location.                       identified for work.
09/30/2015         PG&E performed an electric               PG&E’s understanding based upon
                   maintenance overhead patrol at the       its records is that no issues with
                   incident location.                       PG&E equipment at the incident
                                                            location were identified.
9/30/2016 -        ACRT performed a Catastrophic Event      PG&E’s understanding based upon
10/05/2016         Memorandum Account (“CEMA”)              its records is that no trees near the
                   patrol that included the incident        incident location were identified for
                   location.                                work.
09/22/2017         PG&E performed an electric               PG&E’s understanding based upon
                   maintenance overhead patrol at the       its records is that no issues with
                   incident location.                       PG&E equipment at the incident
                                                            location were identified.
09/30/2017         ACRT performed a vegetation              PG&E’s understanding based upon
                   management routine patrol at the         its records is that no trees near the
                   incident location.                       incident location were identified for
                                                            work.




                                           3
        Case 3:14-cr-00175-WHA Document 956-34 Filed 12/31/18 Page 5 of 5



Source List:
Source                       Brief Description
AMI Smart Meter Data         AMI Smart Meter Data
Electric Maintenance         6/4/2013 Electric Maintenance Patrol/Inspection Log and
Patrol/Inspection Log and    Notification Sheet
Notification Sheet
Evidence Log                 Spreadsheet showing evidence collected in connection with the
                             North Bay Fires, provided to CPUC on August 15, 2018
CAL FIRE Cascade             9/24/2018 CAL FIRE Investigation Report from the Cascade Fire
Investigation Report         http://calfire.ca.gov/fire_protection/downloads/FireReports/Cascade
                             Fire_InvestigationReport_Redacted.pdf
PGE-CF_00137638;             SCADA Data
PGE-CF_00137639
PGE-CPUC_00008144;           Electric Maintenance Patrol/Inspection Logs and Notification Sheets
PGE-CPUC_00008152;
PGE-CPUC_00008157;
PGE-CPUC_00008158
PGE-CPUC_00006207;           Pole Inspection Records
PGE-CPUC_00006208;
PGE-CPUC_00006209;
PGE-CPUC_00006210;
PGE-CPUC_00006211;
PGE-CPUC_00006212;
PGE-CPUC_00006213
PGE-CPUC_00012605            Vegetation Management CEMA Record
PGE-CPUC_00009966            Vegetation Management Inspection Records
Yuba Sheriff Dispatch Call   10/8/2017 – 10/13/2017 Logs of dispatch calls from the Yuba
Logs                         County Sheriff’s Department




                                           4
